
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6008
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To ensure telephonic notice of certain
		  incidents involving hazardous liquid and gas pipeline facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Liability and Emergency
			 Accident Notification Act or CLEAN Act.
		2.Notification of
			 incidents
			(a)Telephonic
			 notice of certain incidents
				(1)In
			 generalChapter 601 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						60138.Telephonic
				notice of certain incidents
							(a)In
				generalAn owner or operator
				of a pipeline facility shall provide immediate telephonic notice of—
								(1)a release of
				hazardous liquid or another substance regulated under part 195 of title 49,
				Code of Federal Regulations, resulting in an event for which notice is required
				under section 195.50 of such title; and
								(2)a release of gas resulting in an incident,
				as defined in section 191.3 of such title.
								(b)Immediate
				telephonic notice definedIn
				subsection (a), the term immediate telephonic notice means
				telephonic notice, as described in section 191.5 of such title, to the
				Secretary and the National Response Center at the earliest practicable moment
				following discovery of a release of gas or hazardous liquid and not later than
				one hour following the time of such discovery.
							(c)ReferencesAny
				reference to a regulation in this section means the regulation as in effect on
				the date of enactment of this
				section.
							.
				(2)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
					
						
							60138. Telephonic notice of certain
				incidents.
						
						.
				(b)GuidanceNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 issue guidance to clarify the meaning of the term discovery as
			 used in section
			 60138(b) of title 49, United States Code, as added by
			 subsection (a) of this section.
			3.Transparency of
			 accidents and incidentsNot
			 later than December 31, 2010, the Secretary of Transportation shall maintain on
			 the Department of Transportation’s Internet Web site a database of all
			 reportable incidents involving gas or hazardous liquid pipelines and allow the
			 public to search the database for incidents by owner or operator of a pipeline
			 facility.
		4.Civil
			 penaltiesSection
			 60122(a)(1) of title 49, United States Code, is amended—
			(1)in the first
			 sentence—
				(A)by inserting
			 , or has obstructed or prevented the Secretary from carrying out an
			 inspection or investigation under this chapter, after under this
			 chapter; and
				(B)by striking
			 $100,000 and inserting $250,000; and
				(2)in the last sentence by striking
			 $1,000,000 and inserting $2,500,000.
			5.Compliance with
			 Statutory Pay-As-You-Go Act of 2010The budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
